Citation Nr: 1036045	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  09-03 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


ATTORNEY FOR THE BOARD

Emily L. Tamlyn


INTRODUCTION

The Veteran served on active military duty from June 1944 to June 
1946.  He died on August [redacted], 2007 and the appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating action of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  
In that decision, the RO denied a claim for service connection 
for cause of death.  

In December 2009, this claim was remanded for: further VCAA 
notice in compliance with Hupp v. Nicholson, 21 Vet. App. 342 
(2007); clarification as to the appellant's representative; and 
the cooperation of the appellant in obtaining private medical 
records.  The Board finds the agency of original jurisdiction 
(AOJ) complied with the remand when it sent an April 2010 letter 
with compliant notice, inquiry as to the appellant's 
representative and a request for assistance in obtaining records.  
The appellant did not respond to this letter.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  At the time of his death, the veteran was service-connected 
for residuals of a chip fracture of the right tibia at 40 percent 
disabling.  

2.  The August 2007 autopsy reflects that the Veteran died of a 
blunt force head injury that resulted from an accident or fall.  
No other significant conditions contributing to death but not 
related to the cause were noted.  

3.  The fatal blunt force head injury occurred many years after 
service; and the preponderance of the evidence is against a 
finding that the veteran's service-connected disability caused or 
contributed substantially or materially to his death.  




CONCLUSION OF LAW

A disability incurred or aggravated in service or a disability 
that is otherwise related to service did not cause or contribute 
substantially or materially to the cause of the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist  

In December 2007 and April 2010, the AOJ satisfied its duty to 
notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  The AOJ notified 
the appellant of information and evidence necessary to 
substantiate her claim for service connection for cause of death.  
She was notified of the information and evidence that VA would 
seek to provide and the information and evidence that she was 
expected to provide.  In the April 2010 letter she was informed 
of how VA determines effective dates, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of service 
connection for the cause of the Veteran's death, 38 U.S.C.A. 
§ 5103(a) notice must be tailored to the claim.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), rev'd on other grounds sub 
nom. Hupp v. Shinseki, No. 2008-7059 (Fed. Cir. May 19, 2009).  
The notice should include:  (1)  A statement of the conditions, 
if any, for which a veteran was service connected at the time of 
his or her death; (2)  an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3)  an explanation 
of the evidence and information required to substantiate a DIC 
claim based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App at 352-353.  Unlike a claim to reopen, an 
original DIC claim imposes upon VA no obligation to inform a DIC 
claimant who submits a nondetailed application of the specific 
reasons why any claim made during the deceased veteran's lifetime 
was not granted.  Id at 353.  Where a claimant submits a detailed 
application for benefits, VA must provide a detailed response.  
Id.  

Here, the April 2010 notice informed the appellant of the notice 
that is required by Hupp, 21 Vet. App at 352-353; she was told 
that the Veteran was service-connected for the residuals of a 
right tibia chip fracture and was given explanations of how to 
substantiate a DIC claim based on a previously service-connected 
condition as well as based on a condition not yet service 
connected.  The Board finds the duties to notify have been met.  

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate her claim.  
38 U.S.C.A.  5103A (West 2002).  In DeLaRosa v. Peake, 
515 F.3d 1319 (Fed. Cir. 2008), the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the duty to obtain a 
medical opinion under 38 U.S.C.A. § 5103(d) is inapplicable to 
DIC claims because the provision specifically states it is only 
for "disability compensation."  Another case, Wood v. Peake, 
520 F.3d 1345 (Fed. Cir. 2008), clarified DeLaRosa, indicating 
that while § 5103(d) is inapplicable to DIC claims the provision 
of § 5103A(a)(1) still requires VA to make "reasonable efforts" 
to provide assistance, to include obtaining a medical opinion.  
The VA is excused from this obligation only when "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(a)(2) (West 
2002).  

Here, the Board finds that obtaining a medical opinion is not 
necessary.  As explained below, the record shows the Veteran died 
as the result of a blunt force head injury following a fall.  
There is no competent evidence the fall was related to the 
Veteran's service connected disability or to a disability that 
was related to service.  In April 2010, the AOJ requested the 
appellant's assistance in obtaining further private medical 
evidence and she did not respond.  The April 2010 letter was sent 
to the correct address of record and was not returned as 
undeliverable.  It is unnecessary to obtain a VA opinion as no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with the 
claims file.  All reasonably identified and available medical 
records have been secured; including an autopsy, the death 
certificate and VA records.  In January 2008, the appellant 
stated she had no further evidence to submit.  As mentioned, she 
was asked to assist in gather other private medical records in 
April 2010 and did not respond to this request.  The duty to 
assist has been met.  

Legal Criteria and Analysis

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service connected death of a veteran, 
with service connection determined according to the standards 
applicable to disability compensation.  38 U.S.C.A. § 1310 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.5(a) (2009).  A service 
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or jointly 
with some other condition, was the immediate or underlying cause 
of death or was etiologically related.  38 C.F.R. § 3.312(b) 
(2009).  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110 (West 2002).  Regulations provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).  

A contributory cause of death is inherently one not related to 
the principal cause.  38 C.F.R. § 3.312(c)(1) (2009).  In 
determining whether the service connected disability contributed 
to death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  Id.  It is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection.  
Id.  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death primarily 
due to unrelated disability.  38 C.F.R. § 3.312(c)(2) (2009).  In 
the same category are service-connected disease or injuries of 
any evaluation (even though evaluated as 100 percent disabling) 
but of a quiescent or static nature involving muscular or 
skeletal functions and not materially affecting other vital body 
functions.  Id.  

Service connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being unrelated, 
from the viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that would 
render the person materially less capable of resisting the 
effects of other disease or injury primarily causing death.  
38 C.F.R. § 3.312(c)(3) (2009).  Where the service connected 
condition affects vital organs as distinguished from muscular or 
skeletal functions and is evaluated as 100 percent disabling, 
debilitation may be assumed.  Id.  

There are primary causes of death which by their very nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service connected condition was of such 
severity as to have a material influence in accelerating death.  
38 C.F.R. § 3.312(c)(4) (2009).  In this situation, it would not 
generally be reasonable to hold that a service connected 
condition accelerated death unless such condition affected a 
vital organ and was of itself of a progressive or debilitating 
nature.  Id.;  See Lathan v. Brown, 7 Vet. App. 359, 366 (1995).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the 
Federal Circuit reiterated that under 38 C.F.R. § 1154(a) VA is 
required to give due consideration to all pertinent medical and 
lay evidence in evaluating a claim for benefits.  The Board must 
do more than look for a medical nexus in adjudicating claims with 
lay evidence; it must also discuss competence and credibility.  
The Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), 
noted that lay testimony is competent if it is limited to matters 
that the witness has actually observed and is within the realm of 
the witnesses personal knowledge.  Id.  See also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, training 
or experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).  Lay persons are not competent to offer opinions on 
matters like diagnoses or etiology because this requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In 
Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the 
Federal Circuit, citing its decision in Madden, recognized that 
that Board had inherent fact-finding ability.  Id. at 1076; see 
also 38 U.S.C.A. § 7104(a) (West 2002).  In adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In 
determining whether lay evidence is satisfactory, the Board may 
consider the demeanor of the witness, internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the Veteran.  See Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995).  Bias of a claimant is also a 
consideration.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  

The appellant contended in her June 2008 notice of disagreement: 
"He fell because of the service connected leg condition."  In a 
July 2008 statement, the appellant explained that the Veteran 
injured his right knee in World War II.  As the years progressed, 
he started using a cane, then a walker, then a wheelchair.  His 
knee would buckle, which would cause him to fall.  He stopped 
driving and needed more assistance.  An August 2005 RO decision 
increased the evaluation for arthritis due to trauma and 
impairment of the tibia & fibula to 40 percent disabling 
(effective June 15, 2005).  

The appellant went on to state that the Veteran was treated for 
his knee at VA with injections, pads and medication.  Six years 
from his death he started dialysis and had to go to treatments 
three times per week.  On August [redacted], 2007, the appellant took him 
to the dialysis center.  "He waited at the edge of the walkway 
while I went to start the car.  His knee collapsed on him, 
causing him to fall on the road, causing him to splitting (sic) 
his head open and bleeding."  The appellant stated that the 
Veteran was taken to Bethesda Hospital.  "There the doctor 
informed me that the blood was rushing into his brain."  She 
stated that the hospital had no neurosurgeon and he was 
transferred to Delray Hospital.  At that point, the neurosurgeon 
informed her that they couldn't help him and he died.  She 
asserted that the injury to his head was caused by his knee 
disability.  In her January 2009 appeal, she asserted his right 
knee disability was the contributory cause of death.  

The certificate of death (completed the day the Veteran died, 
August [redacted]) showed the immediate cause as blunt head injury.  The 
death was listed as an accident and was therefore under the 
jurisdiction of the medical examiner.  At the time the 
certificate was made, an autopsy had not been performed and was 
not available to complete the cause of death section on the 
certificate.  The injury was described as "fell and struck 
head" in the parking lot.  

An August 2007 medical examiner office report, completed by the 
forensic supervisor, was submitted along with the autopsy.  On 
August [redacted], 2007, the forensic supervisor was notified by a nurse 
at Delray Hospital that the Veteran died after admission.  The 
nurse reported to the examiner that the Veteran had finished 
dialysis and was being escorted to the car by his wife.  She 
turned to go back into the dialysis center to retrieve something 
she forgot.  The Veteran had continued toward the car.  She heard 
a thud and turned to see him on the ground.  He was transported 
to Bethesda Hospital and then was transferred to Delray.  
Computed tomography (CT) scans, X-rays, and admission specimens 
were taken.  

The nurse said the scans showed a subdural and subarachnoid 
hemorrhage.  They also showed bleeding at the brain stem.  The 
forensic supervisor wrote: "It could not be determined whether 
the deceased suffered a syncopal episode then the fall or if the 
damage was due to the fall."  The forensic supervisor ordered an 
agency to bring the body, admissions specimens and records.  The 
Veteran's wife was notified of the medical examiner's actions.  

The August 2007 autopsy findings showed the Veteran had a 
laceration to the right occipital scalp and blunt force injuries 
of torso and extremities.  The cause of death was a blunt force 
head injury; the exact descriptions of the lacerations and 
ecchymoses are in the report.  The manner of death was an 
accident.  The opinion was that the Veteran died from a blunt 
force head injury due to a fall.  The evidence of a blunt force 
injury included a laceration and ecchymosis (bruise) on the right 
occipital scalp; bruises on the chest and abdomen; multiple 
bruises on the left arm and hand; one bruise on the left thigh 
and two abrasions on the right knee.  

VA records show the history of the Veteran's disabilities.  A 
July 2000 VA record showed an assessment of syncope or pre-
syncope and noted that the Veteran had a history of atrial 
fibrillation.  He also had knee pain after a fall.  Another VA 
record from the same month stated: "He has had fainting 
spells."  A December 2000 VA record showed that the Veteran was 
five weeks out from a cerebrovascular accident with left side 
hemiparesis.  The following month, a VA record showed the Veteran 
was using cane.  

In July 2001, a VA examiner determined that the Veteran had not 
completely recovered from a stroke; he did have degenerative 
joint disease of the right knee.  A December 2003 VA record 
showed a diagnosis of Parkinson's disease.  In an August 2005 VA 
examination report, it was noted that the Veteran used a 
wheelchair and cane.  He had fallen and fractured his right ankle 
after slipping, then he was treated with cast and the fracture 
healed well.  The report also noted that the left lower extremity 
was still hemiparetic from a stroke four years prior.  

In November 2006, a note from Dr. Katzell (an orthopedic surgeon) 
stated the following with no further explanation: "This patient 
suffers from chronic back pain that has been made worse due to an 
altered gait status post right knee fracture."  In May 2007, the 
RO found that there was no new and material evidence to support 
the Veteran's claim for the aggravation of degenerative disc 
disease secondary to his service-connected right knee.  The 
claims file also showed no supporting evidence for this claim.  

The Board does not find that service connection for cause of the 
Veteran's death is warranted in this case.  The Board finds the 
appellant's statement that the Veteran's service-connected right 
knee caused the fall which led to the head injury and death is 
not competent evidence because she did not actually observe the 
Veteran's fall.  Also, there is no other competent evidence that 
the Veteran's service-connected right knee was the primary or 
contributory cause of death.  There is no competent evidence 
showing that there is a nexus between service and the Veteran's 
cause of death.  

The July 2008 statement of the appellant varies from the August 
2007 forensic supervisor's report.  In her July 2008 statement, 
the appellant stated the Veteran waited at the edge of the 
walkway while she went to start the car.  Next, his knee 
"collapsed on him, causing him to splitting (sic) his head open 
and bleeding."  This statement leads to the inference that the 
appellant witnessed the Veteran's knee give way on him.  In the 
August 2007 forensic supervisor report, the nurse stated that the 
appellant turned back to the dialysis center to retrieve an item 
as the Veteran continued toward the car.  Then, "his wife heard 
a thud and turned to see him on the ground."  

In the first scenario described above the appellant witnessed the 
Veteran fall and in the second scenario she did not.  The Board 
considers several factors.  The August 2007 report was written 
closer in time to the incident and was contributed to by 
uninterested parties; however, it appears to be secondhand 
information.  The July 2008 statement was written almost a year 
later, by an interested party (the appellant) who claimed to have 
seen the incident firsthand.  These factors are considerations 
for the Board.  Caluza, 7 Vet. App. at 511.  The Board finds the 
forensic supervisor's report to be more credible because it was 
recorded at a time closer to the incident.  More weight is given 
to the August 2007 report.  

The Board also has considered the statement in the August 2007 
forensic examiner's report that shows it could not be determined 
when the subdural hemorrhage, subarachnoid hemorrhage, and 
bleeding at the brain stem occurred.  It was unclear if the 
Veteran fainted and then fell, incurring the damage, or if he 
simply fell and all the damage was due to the fall.  Either way, 
there is no competent evidence that the fall was due to the 
Veteran's service-connected residuals of a chip fracture of the 
right knee.  38 C.F.R. § 3.312(b) & (c).  The Veteran was not 
service-connected for a vital organ and his head trauma has not 
been at all shown to be related to his service.  38 C.F.R. 
§ 3.312(c)(3).  

In reviewing the file it is clear that the Veteran had many 
nonservice-connected disabilities; including Parkinson's disease 
and hemiparesis of the left lower extremity after a stroke.  A 
November 2006 pain clinic note lists these and other active 
problems for the Veteran.  He was taking a number of medications 
and had just undergone dialysis before his fatal fall.  A 
countless number of factors could have contributed to the 
Veteran's fall, including his service-connected residuals of a 
chip fracture of the right tibia.  However, service connection 
may not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2009).  Based on a review of 
the evidence, it must be concluded that a clear preponderance of 
the evidence is against finding that the service-connected 
disability was implicated in his death in any manner.  

The Board sympathizes with the appellant.  However, the 
preponderance of the evidence is against the claim.  The benefit 
of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  The claim is denied.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


